14-756
    Singh v. Lynch
                                                                                       BIA
                                                                                 Rohan, IJ
                                                                              A087 996 322
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    11th day of March, two thousand sixteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    BHUPINDER SINGH, AKA KAMBOJ SINGH,
                  Petitioner,

                  v.                                                   14-756
                                                                       NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:               Bhupinder Singh, pro se, Floral
                                  Park, New York.

    FOR RESPONDENT:               Joyce R. Branda, Acting Assistant
                                  Attorney General; Terri J. Scadron,
                                  Assistant Director; Siu P. Wong, Trial
                      Attorney, Office of Immigration
                      Litigation, United States Department of
                      Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

    Petitioner Bhupinder Singh, a native and citizen of India,

seeks review of a February 7, 2014 decision of the BIA affirming

a June 12, 2012 decision of an Immigration Judge (“IJ”) denying

Singh’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). See In re

Bhupinder Singh, No. A087 996 322 (B.I.A. Feb. 7, 2014), aff’g

No. A087 996 322 (Immig. Ct. N.Y.C. June 12, 2012). Under the

circumstances of this case, we review the decision of the IJ

as supplemented by the BIA, see Yan Chen v. Gonzales, 417 F.3d
268, 271 (2d Cir. 2005), applying well established standards

of review, see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d

Cir. 2008). In doing so, we assume the parties’ familiarity with

the underlying facts and procedural history of this case.

    For asylum applications like Singh’s, the agency may,

“[c]onsidering the totality of the circumstances,” base a

credibility finding on inconsistencies in an asylum applicant’s

statements and other record evidence “without regard to whether”
                               2
they go “to the heart of the applicant’s claim.”                      8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 163-64. We

“defer . . . to an IJ’s credibility determination unless, from

the totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.” Xiu

Xia Lin, 534 F.3d at 167.

    Here, the agency reasonably relied on several discrepancies

in the record in finding Singh not credible. Singh testified

that members of the Shiromani Akali Dal Badal political party

beat him while he attended a Shiromani Akali Dal Amritsar

political    rally.    When    confronted      with       his   inconsistent

statements regarding whether this attack occurred during or

after the rally, Singh stated for the first time that he was

attacked twice that day, a fact not included in his written

statement.      See Xiu Xia Lin, 534 F.3d at 166 n.3 (“An

inconsistency    and    an    omission   are    .     .    .    functionally

equivalent.”).    The IJ was not compelled to credit Singh’s

explanation that he did not remember the second attack when

questioned by his attorney. See Majidi v. Gonzales, 430 F.3d
77, 80 (2d Cir. 2005). Singh’s testimony regarding the extent

of his medical treatment after this attack was similarly

inconsistent:    he    testified   alternately        that      the    doctor
                                   3
administered medication for pain and released him, and that the

doctor hospitalized him for two days.

    With respect to an alleged attack in May 2009, Singh

repeatedly testified that he suffered pain as a result, but that

he was not seriously injured.       He later testified that he

dislocated two discs in his spine as a result of the attack.

Singh also repeatedly testified that the doctor sent him home

after giving him medication and that he did not stay at the

hospital. His doctor’s affidavit, however, stated that Singh

was in critical condition and spent five days in the hospital.

Singh failed to provide any explanation for these discrepancies.

    Having   questioned   Singh’s    credibility,   the   agency

reasonably faulted his failure to provide corroborating evidence

to rehabilitate his testimony, including affidavits from his

mother and sister who witnessed two of the alleged attacks. See

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007). Given

the inconsistency and corroboration findings, we identify no

basis to disturb the agency’s adverse credibility determination,

which is dispositive of Singh’s claims for asylum, withholding

of removal, and CAT relief. See 8 U.S.C. § 1158(b)(1)(B)(iii);

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).


                               4
    Insofar as Singh argues in his reply brief that he also seeks

to challenge the BIA’s denial of his motion to remand to the

IJ for consideration of new evidence, he failed adequately to

raise such a challenge in either his opening or reply brief.

Thus, Singh has waived any challenge to the BIA’s denial of his

motion to remand. See Yueqing Zhang v. Gonzales, 426 F.3d 540,

541 n.1, 545 n.7 (2d Cir. 2005) (“Issues not sufficiently argued

in the briefs are considered waived and normally will not be

addressed on appeal.” (internal quotation marks omitted)).

    For the foregoing reasons, the petition for review is

DENIED.

                   FOR THE COURT:
                   Catherine O’Hagan Wolfe, Clerk of Court




                               5